Rehearing granted, July 28, 2005




                            UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,                  
                 Plaintiff-Appellee,
                  v.                                     No. 03-4828
RONALD LEE LUSK,
             Defendant-Appellant.
                                           
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              Joseph Robert Goodwin, District Judge.
                            (CR-03-105)

                        Submitted: April 28, 2004

                         Decided: June 21, 2004

  Before NIEMEYER, MICHAEL, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                                COUNSEL

David O. Schles, STOWERS & ASSOCIATES, Charleston, West
Virginia, for Appellant. Charles T. Miller, Acting United States Attor-
ney, Stephanie L. Haines, Assistant United States Attorney, Hunting-
ton, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. LUSK
                              OPINION

PER CURIAM:

   Ronald Lee Lusk appeals his conviction after a jury trial and 108-
month sentence for one count of distribution of oxycodone (OxyCon-
tin), in violation of 21 U.S.C. § 841(a)(1) (2000). Finding no revers-
ible error, we affirm.

   An informant told Trooper Andy Perdue that Lusk was selling
OxyContin pills and volunteered to perform a controlled purchase
while wearing a recording device.* Perdue recorded the serial num-
bers of the bills used in the drug sale. The informant returned to the
police after having bought several pills, and told Perdue that he and
Lusk would be leaving the area soon in the informant’s car. The infor-
mant said that Lusk would be carrying a plastic container holding a
large quantity of pills. Shortly thereafter, Lusk and the informant left
in the informant’s car, and the police observed Lusk carrying a plastic
container. The informant was driving the car, and Lusk was in the
passenger seat. When the driver failed to signal a turn, police pulled
the car over. The informant consented to a search of the vehicle.
While frisking Lusk, Perdue felt a lump in Lusk’s pocket. Perdue
asked if Lusk would empty his pockets, and Lusk agreed. The lump
was a roll of money, which included the recorded bills from the con-
trolled purchase. The search of the car revealed a plastic container
under the passenger seat containing numerous pills.

   Perdue asked Lusk to accompany him to the police station, but told
Lusk that he was free to refuse. Lusk agreed to go with Perdue. At
the station, Lusk signed a waiver of his rights and agreed to talk to
Perdue. He detailed his drug distribution operation and admitted to
selling drugs earlier that day. He expressed a desire to cooperate with
police in their investigations. After giving the statement, Lusk left the
station. Despite the understanding that Lusk would become a cooper-
ating witness, the police did not hear from him again.

  *We state the facts in the light most favorable to the Government, the
prevailing party below. United States v. Seidman, 156 F.3d 542, 547 (4th
Cir. 1998).
                        UNITED STATES v. LUSK                          3
   Several months later, police received a tip that Lusk was at a hotel
room rented by his girlfriend. After obtaining an arrest warrant based
on the earlier drug transaction, police went to the hotel to arrest Lusk.
While one officer was dealing with Lusk, another officer frisked the
other five occupants of the room. During the course of these pat-
downs, to make sure that none of the occupants would be able to grab
a concealed weapon and place the officers in danger, the officer
opened a drawer on an end table within reach of all the occupants.
Inside the drawer was a plastic bag filled with pills. While the police
were processing Lusk for distribution of drugs, Lusk spontaneously
stated that the drugs were for his personal use, and presented his arms
to the officers so they could see the needle marks on them.

   Prior to trial, Lusk moved to suppress the pills and money found
during the traffic stop on the grounds that the search and seizure vio-
lated his Fourth Amendment rights. He also moved to suppress his
statement to police after that incident, arguing that it was tainted by
the earlier seizure. Lusk also moved to exclude the pills seized from
the hotel room during his arrest on the grounds that admission of the
pills as evidence would violate Fed. R. Evid. 404(b) and Fed. R. Evid.
403, and they were found in an illegal search. The district court
denied all the motions. After a two-day trial, the jury convicted Lusk
of the sole count of the indictment, distribution of oxycodone. The
court sentenced Lusk to 108 months’ imprisonment.

   On appeal, Lusk argues that the district court erred in denying his
motions to suppress or exclude evidence. In considering the district
court’s denial of a motion to suppress, this court reviews legal conclu-
sions de novo, while reviewing factual findings for clear error.
Ornelas v. United States, 517 U.S. 690, 699 (1996); United States v.
Rusher, 966 F.2d 868, 873 (4th Cir. 1992). Decisions regarding the
admission or exclusion of evidence are committed to the sound dis-
cretion of the district court and will not be reversed absent an abuse
of discretion. United States v. Lancaster, 96 F.3d 734, 744 (4th Cir.
1996).

   Turning first to the traffic stop, we find the police had sufficient
reasonable suspicion to stop the car. Officers may stop a vehicle and
briefly detain its occupants if they have a reasonable suspicion of ille-
gal activity. United States v. Singh, ___ F.3d ___, at ___, 2004 WL
4                       UNITED STATES v. LUSK
691524, at *5 (4th Cir. 2004). Based on the corroborated information
from the informant, along with their own observations, the police had
a reasonable belief that there were illegal drugs in the car. Under the
totality of the circumstances, this belief was objectively reasonable.
Id. (citing Illinois v. Gates, 462 U.S. 213, 230-32 (1983)). This justi-
fied the initial stop of the car. Lusk has no standing to contest the
search of the informant’s car, which produced the pills. Rusher, 966
F.2d at 874-75. Lusk voluntarily emptied his pockets, revealing the
recorded bills. Accordingly, none of this evidence was acquired in
violation of Lusk’s Fourth Amendment rights. Therefore, his subse-
quent voluntary statement was not the product of an illegal search and
seizure. Lusk makes no argument that the evidence should have been
suppressed on any other grounds. We conclude the district court did
not err in denying Lusk’s motion to suppress the seized evidence or
his statement at the police station.

    As for the evidence from the hotel room, we likewise conclude the
district court did not err in admitting this evidence. The officer was
reasonably concerned for his safety, justifying a protective sweep of
the area for hidden dangers. Maryland v. Buie, 494 U.S. 325, 334
(1990); Terry v. Ohio, 392 U.S. 1 (1968). The trooper was further jus-
tified in opening the end table drawer within reach of the room’s
occupants. See United States v. Hernandez, 941 F.2d 133, 137 (2d
Cir. 1991) (construing Buie, Terry, and Michigan v. Long, 463 U.S.
1032 (1983) together to sanction a limited protective search for weap-
ons within the "grab area" of individuals, other than the arrestee,
whom the police reasonably believe pose a danger to those on the
arrest scene). Even if Lusk has standing to contest a search in a motel
room not rented to him, we find that the search was not improper.

   Furthermore, admission of the pills as evidence did not violate Fed.
R. Evid. 404(b) or Fed. R. Evid. 403. Lusk argues that the pills were
admitted only for the purpose of proving his bad character in order
to show he acted in conformity with that character, and that their
admission was unfairly prejudicial. Rule 404(b), however, is a rule of
inclusion, and evidence of prior bad acts is admissible for any purpose
other than to show only criminal disposition. United States v. Mas-
ters, 622 F.2d 83, 85 (4th Cir. 1980). The danger of unfair prejudice
is usually mitigated by cautionary instructions. United States v.
Rawle, 845 F.2d 1244, 1248 (4th Cir. 1988).
                        UNITED STATES v. LUSK                          5
   Here, the evidence was admissible for several legitimate purposes,
including motive and intent to sell drugs, Lusk’s knowledge of how
to sell drugs, and to prove that Lusk’s prior possession was not a mis-
take or an accident. Additionally, the district court gave a proper cau-
tionary instruction when the evidence was admitted. Likewise, Lusk
cannot show unfair prejudice under Rule 403. That rule requires
exclusion of evidence only in those instances where the trial judge
believes "that there is a genuine risk that the emotions of the jury will
be excited to irrational behavior, and that this risk is disproportionate
to the probative value of the offered evidence." United States v. Van
Metre, 150 F.3d 339, 351 (4th Cir. 1998). There is nothing to indicate
such danger was present here. Moreover, any possible error was
harmless given the substantial evidence against Lusk regarding the
charged crime. Fed. R. Crim. P. 52(a); United States v. Ince, 21 F.3d
576, 583 (4th Cir. 1994). We conclude that the district court did not
err in admitting this evidence.

   For the reasons stated above, we affirm Lusk’s conviction and sen-
tence. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                            AFFIRMED